              Case 3:19-cv-05165-JLR Document 99 Filed 03/23/21 Page 1 of 2




 1                                                          THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10

11   DAVID DENNIS, individually and on                Case No. 3:19-cv-05165-JLR
     behalf of all others similarly situated,
12                                                    [PROPOSED] ORDER GRANTING
                           Plaintiff,                 PLAINTIFF’S MOTION FOR
13                                                    ATTORNEYS’ FEES AND COSTS, AND
             v.                                       SERVICE AWARD TO THE PLAINTIFF
14
     AMERIGROUP WASHINGTON, INC., a                   Noting Date: March 23, 2021
15   Washington corporation,
16                         Defendant.
17

18          THIS MATTER came before the Court on Plaintiff’s Motion for Attorneys’ Fees and

19   Costs, and Service Award to the Plaintiff. Having considered the briefs and all other materials

20   submitted by the Parties, the arguments of counsel, and all other matters, and good cause

21   appearing therefor:

22          IT IS HEREBY ORDERED that Plaintiff’s Motion is GRANTED.

23          In accordance with the terms of the Settlement Agreement, Class Counsel shall be

24   awarded $213,490.76 ($200,000 in fees and $13,490.76 in costs), to be paid by Defendant

25   Amerigroup Washington, Inc. separate from and in addition to the Settlement Fund.

26          Additionally, Plaintiff David Dennis shall be awarded a service award in the amount of
     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION                  LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     FOR ATTORNEYS’ FEES AND COSTS, AND SERVICE                                         275 Battery Street, 29th Floor
     AWARD TO THE PLAINTIFF                                                          San Francisco, CA 94111-3339
     Case No. 3:19-cv-05165-JLR                                                Tel. 415.956.1000 • Fax 415.956.1008
               Case 3:19-cv-05165-JLR Document 99 Filed 03/23/21 Page 2 of 2




 1   $10,000, also to be paid by Defendant Amerigroup Washington, Inc. separate from and in

 2   addition to the Settlement Fund.

 3            IT IS SO ORDERED.

 4

 5
     Dated:      March 23, 2021                     A
                                             Honorable James L. Robart
                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     FOR ATTORNEYS’ FEES AND COSTS, AND SERVICE                                      275 Battery Street, 29th Floor
     AWARD TO THE PLAINTIFF                         -2-                           San Francisco, CA 94111-3339
     Case No. 3:19-cv-05165-JR                                              Tel. 415.956.1000 • Fax 415.956.1008
